DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior art of record fails to teach or suggest an LED light source mechanism configured to use one LED as a light source and illuminate illumination surface comprised of, in part, an LED light source mechanism has two reflection surfaces that are formed in a conical shape, the two reflection surfaces being configured to reflect light that is emitted from the LED toward an outside of the illumination surface, a center line of the conical shape is disposed on the central axis of the LED, the two reflection surfaces are: a first reflection surface having a conical shape and configured to reflect light from the LED on an outer-surface side thereof; and a second reflection surface having a truncated-conical shape, the second reflection surface including openings for light on both upper and lower surfaces thereof and configured to reflect light from the LED on an inner-surface side thereof, and an inner-surface side of the first reflection surface and the inner-surface side of the second reflection surface are disposed to be opposed to each around the central axis of the LED. Claims 11-19 are allowed due to their dependency upon claim 10. 
Regarding claim 20, the prior art of record fails to teach or suggest a method for forming an LED light source comprised of, in part, an LED light source mechanism has two reflection surfaces that are formed in a conical shape, the two reflection surfaces being configured to reflect light that is emitted from the LED toward an outside of the illumination surface, a center line of the conical shape is disposed on the central axis of the LED, the two reflection surfaces are: a first reflection surface having a conical shape and configured to reflect light from the LED on an outer-surface side thereof; and a second reflection surface having a truncated-conical shape, the second reflection surface including openings for light on both upper and lower surfaces thereof and configured to reflect light from the LED on an inner-surface side thereof, and an inner-surface side of the first reflection surface and the inner-surface side of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875